                            Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 1 of 24

                                                Time List - 08/23/2019, 11:33:19 am
Date         User             Matter Number                 Work Type     Description                   Invoice        Entry   Actual   Billable      Rate     Total
                                                                                                        Status         Type
08/05/2019   Jonathan Cohen   KY18K2448578-A                A107 / L120   Telephone conference          Not Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                          with US Fire's counsel
                                                                          regarding a joint
                                                                          settlement offer to
                                                                          Koldiare
07/23/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Receive and review            Not Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                          agreed order granting on
                                                                          Koldaire, Inc's motion to
                                                                          consolidate
07/23/2019   Jonathan Cohen   KY18K2448578-A                A106 / L160   Prepare communication         Not Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                          to Mr. Popeil weighing
                                                                          whether to litigate further
                                                                          or settle



07/22/2019   Jonathan Cohen   KY18K2448578-A                A107 / L250   Communicate approval of       Invoiced       Std      0.10     0.10      $285.00    $28.50
                                                                          the proposed motion to
                                                                          consolidate to opposing
                                                                          counsel
07/22/2019   Jonathan Cohen   KY18K2448578-A                A107 / L250   Receipt and review of co-     Invoiced       Std      0.10     0.10      $285.00    $28.50
                                                                          defendant's approval of
                                                                          motion to consolidate
07/22/2019   Jonathan Cohen   KY18K2448578-A                A104 / L250   Receipt and review of         Invoiced       Std      0.30     0.30      $285.00    $85.50
                                                                          proposed motion to
                                                                          consolidate
07/08/2019   Jonathan Cohen   KY18K2448578-A                A111 / L120   Telephone conference          Invoiced       Std      0.60     0.60      $285.00   $171.00
                                                                          with Jordan Nadel of
                                                                          Broward County to
                                                                          discuss open projects,
                                                                          contract balances and
                                                                          competing interests
07/08/2019   Jonathan Cohen   KY18K2448578-A                A107 / L250   Prepare communication         Invoiced       Std      0.20     0.20      $285.00    $57.00
                                                                          to US Fire's attorney
                                                                          regarding the Koldaire
                                                                          motion to consolidate
07/08/2019   Jonathan Cohen   KY18K2448578-A                A108 / L110   Prepare communication         Invoiced       Std      0.20     0.20      $285.00    $57.00
                                                                          to Gladys Keith regarding
                                                                          the contract renewal with
                                                                          Broward County for
                                                                          purpose of determining
                                                                          liability under the bond
                            Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 2 of 24

Date         User             Matter Number                 Work Type     Description                   Invoice        Entry   Actual   Billable      Rate     Total
                                                                                                        Status         Type
07/08/2019   Jonathan Cohen   KY18K2448578-A                A107 / L250   Prepare communication         Invoiced       Std      0.10     0.10      $285.00    $28.50
                                                                          to Attorney Kravitz
                                                                          informing of agreement to
                                                                          the motion to consolidate
07/08/2019   Jonathan Cohen   KY18K2448578-A                A107 / L250   Receipt and review of         Invoiced       Std      0.10     0.10      $285.00    $28.50
                                                                          communication from US
                                                                          Fire's counsel regarding
                                                                          motion to consolidate and
                                                                          resolving the case
07/01/2019   Lisa Rivera      KY18K2448578-A                A111 / L120   Preparation for phone call    Not Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                          with Pioneer's bonding
                                                                          agent to determine outline
                                                                          of questions/information
                                                                          to be discussed to gather
                                                                          appropriate information to
                                                                          defend claims against
                                                                          Koldaire
07/01/2019   Lisa Rivera      KY18K2448578-A                A111 / L120   Strategy conference           Not Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                          following phone
                                                                          conference with Pioneer
                                                                          bonding agent to discuss
                                                                          next best steps to better
                                                                          support Koldaire's
                                                                          defenses
07/01/2019   Lisa Rivera      KY18K2448578-A                A111 / L110   Phone conference with         Not Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                          Pioneer's bonding agent
                                                                          to gather the
                                                                          circumstances and facts
                                                                          around the re-issuance of
                                                                          the bond to Pioneer to
                                                                          better determine defenses
                                                                          available to Koldaire
07/01/2019   Jonathan Cohen   KY18K2448578-A                A108 / L110   Telephone conference          Invoiced       Std      0.60     0.60      $285.00   $171.00
                                                                          with Gladys Keith
                                                                          regarding the issuance of
                                                                          the Westchester and US
                                                                          Fire bonds to answer the
                                                                          question of liability
07/01/2019   Jonathan Cohen   KY18K2448578-A                A107 / L120   Telephone conference          Invoiced       Std      0.30     0.30      $285.00    $85.50
                                                                          with Koldaire's counsel
                                                                          regarding resolution of the
                                                                          case
07/01/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Receive and review            Not Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                          Koldaire, Inc's notice of
                                                                          hearing motion to co
                           Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 3 of 24

Date         User             Matter Number                Work Type     Description                  Invoice        Entry   Actual   Billable      Rate     Total
                                                                                                      Status         Type
                                                                         regarding motion to
                                                                         consolidate
07/01/2019   Jonathan Cohen   KY18K2448578-A               A108 / L110   Receipt and review of        Invoiced       Std      0.20     0.20      $285.00    $57.00
                                                                         communication from
                                                                         Gladys Knight regarding
                                                                         her contact person at
                                                                         Westchester relating to
                                                                         issuance of the bonds
07/01/2019   Jonathan Cohen   KY18K2448578-A               A107 / L250   Receipt and review of        Invoiced       Std      0.10     0.10      $285.00    $28.50
                                                                         communication from
                                                                         Koldaire's counsel
                                                                         regarding whether we
                                                                         agree to the motion to
                                                                         consolidate
07/01/2019   Jonathan Cohen   KY18K2448578-A               A107 / L450   Exchange                     Invoiced       Std      0.20     0.20      $285.00    $57.00
                                                                         communications with
                                                                         United States Fire's
                                                                         attorney regarding the
                                                                         Koldaire motion to
                                                                         consolidate
06/30/2019   Jonathan Cohen   KY18K2448578-A               A107 / L120   Telephone conference         Invoiced       Std      0.30     0.30      $285.00    $85.50
                                                                         with codefendant counsel
                                                                         guarding resolution of the
                                                                         case
06/27/2019   Lisa Rivera      KY18K2448578-A               A111 / L110   Research for name and        Not Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                         contact information of
                                                                         Pioneer's bonding agent
                                                                         (Gladys Keith) and contact
                                                                         same regarding her
                                                                         willingness to arrange a
                                                                         conference call with the
                                                                         office to discuss the
                                                                         circumstances and facts
                                                                         surrounding the bonding
                                                                         of Pioneer with the
                                                                         Broward County project
06/25/2019   Lisa Rivera      KY18K2448578-A               A111 / L390   Review email threads         Not Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                         pulled from responsive
                                                                         discovery production to
                                                                         gather better
                                                                         understanding of
                                                                         remaining discovery
                                                                         documents and how to
                                                                         best sort through same
06/20/2019   Jonathan Cohen   KY18K2448578-A               A106 / L120   Prepare communication        Invoiced       Std      0.20     0.20      $285.00    $57.00
                            Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 4 of 24

Date         User             Matter Number                 Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                       Status     Type
                                                                          to Mr. Popeil regarding
                                                                          need to research tax lien
                                                                          priority over a surety's
                                                                          interest
06/18/2019   Tammy Kalasz     KY18K2448578-A                A103 / L190   Draft detailed               Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                          communications to
                                                                          Broward County Attorney
                                                                          Keoki Baron detailing the
                                                                          additional search
                                                                          parameters for their IT
                                                                          department to located
                                                                          documents requested in
                                                                          the subpoena for
                                                                          documents
06/18/2019   Tammy Kalasz     KY18K2448578-A                A108 / L110   Teleconference with          Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                          Broward County Attorney
                                                                          Keoki Baron and Paralegal
                                                                          Michael Burke regarding
                                                                          the deficiencies in the
                                                                          responsive documents
                                                                          with regards to
                                                                          information pertaining to
                                                                          US Fire Insurance Bond
06/17/2019   Lisa Rivera      KY18K2448578-A                A111 / L390   Review Broward County's      Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                          response to subpoena
                                                                          regarding withheld
                                                                          documents based on
                                                                          claim of exemption to
                                                                          ensure none of the
                                                                          relevant documents
                                                                          excluded are what is need
                                                                          to prove date of bonding
06/14/2019   Lisa Rivera      KY18K2448578-A                A111 / L390   Search through document      Invoiced   Std      1.60     1.60      $260.00   $416.00
                                                                          production from Broward
                                                                          County to identify and
                                                                          locate communications
                                                                          regarding the issuance of
                                                                          the Westchester bond to
                                                                          further tailor down which
                                                                          surety is responsible for
                                                                          the bond claim
06/10/2019   Lisa Rivera      KY18K2448578-A                A111 / L390   Communications with          Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                          process server regarding
                                                                          status of service and
                                                                          explanation of the service
                                                                          statutes authorizing
                           Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 5 of 24

Date         User             Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                      Status     Type
                                                                         service on members of
                                                                         the commission in the
                                                                         mayor's absence in an
                                                                         attempt to expedite
                                                                         service of the subpoena
06/05/2019   Lisa Rivera      KY18K2448578-A               A111 / L190   Receipt and review of        Invoiced   Std      0.10     0.10      $260.00   $26.00
                                                                         correspondence from
                                                                         counsel from Concrete
                                                                         regarding closing out
                                                                         permits with the City and
                                                                         consequences of failing to
                                                                         do same and strategy
                                                                         discussion regarding how
                                                                         to best resolve given the
                                                                         fact that Pioneer does not
                                                                         have counsel
06/05/2019   Lisa Rivera      KY18K2448578-A               A111 / L120   Strategy conference          Invoiced   Std      0.20     0.20      $260.00   $52.00
                                                                         regarding proposal made
                                                                         US Fire's counsel




06/05/2019   Lisa Rivera      KY18K2448578-A               A111 / L190   Phone conference with        Invoiced   Std      0.30     0.30      $260.00   $78.00
                                                                         counsel for US Fire
                                                                         Insurance regarding
                                                                         Concrete and Koldaire
                                                                         matters




06/04/2019   Jonathan Cohen   KY18K2448578-A               A107 / L110   Telephone conference         Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                         with Jordon Nadel
                                                                         regarding Westchester's
                                                                         claim to the contract
                                                                         balance
06/03/2019   Jonathan Cohen   KY18K2448578-A               A108 / L110   Telephone conference         Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                         with Yasmine Miles
                                                                         regarding Claudja Henry
                                                                         and the issuance of the
                            Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 6 of 24

Date         User             Matter Number                 Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                       Status     Type
                                                                          bond
05/31/2019   Jonathan Cohen   KY18K2448578-A                A107 / L110   Exchange                     Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                          communications with
                                                                          Broward County regarding
                                                                          remaining contract
                                                                          balances on the
                                                                          Hollywood Chiller project
05/21/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Receive and review           Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                          Koldaire, Inc's motion to
                                                                          consolidate
05/20/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Receive and review           Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                          Koldaire, Inc's notice of
                                                                          related cases
05/16/2019   Jonathan Cohen   KY18K2448578-A                A111 / L320   Exchange                     Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                          communications with
                                                                          opposing counsel
                                                                          regarding difference over
                                                                          the surety's defense and
                                                                          setting a hearing
05/16/2019   Jonathan Cohen   KY18K2448578-A                A107 / L120   Review contract and          Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                          purchase order in
                                                                          preparing response to
                                                                          Koldaire counsel's
                                                                          inquiring about the
                                                                          Surety's defense of
                                                                          improper surety
05/16/2019   Jonathan Cohen   KY18K2448578-A                A111 / L110   Receipt and review of        Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                          communication from
                                                                          opposing counsel
                                                                          regarding the Surety's
                                                                          defense
05/15/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Prepare email to Koldaire,   Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                          Inc's counsel and finalize
                                                                          added documents to
                                                                          supplemental responsive
                                                                          documents in response to
                                                                          request for production;
                                                                          provide bate stamp
                                                                          documents (AW-
                                                                          KOLD000273-AW-
                                                                          KOLD000297)
05/15/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Review additional            Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                          documents to add to
                                                                          supplemental response to
                            Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 7 of 24

Date         User             Matter Number                 Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
                                                                          Koldaire; organize and
                                                                          bate stamp documents
                                                                          AW-KOLD000273-297
05/15/2019   Jonathan Cohen   KY18K2448578-A                A104 / L320   Review additional             Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                          documents to be
                                                                          produced including
                                                                          consent of surety, notices
                                                                          to owner, the bond, and
                                                                          execution sheet
05/14/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Prepare email to Koldaire,    Invoiced   Std      0.50     0.50      $135.00    $67.50
                                                                          Inc's counsel and finalize
                                                                          supplemental responsive
                                                                          documents in response to
                                                                          request for production;
                                                                          provide bate stamp
                                                                          documents (AW-
                                                                          KOLD113- AW-KOLD272)
05/14/2019   Jonathan Cohen   KY18K2448578-A                A111 / L320   Review new documents          Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                          for production to Koldaire
                                                                          and privilege log
05/13/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Review documents in           Invoiced   Std      0.70     0.70      $135.00    $94.50
                                                                          supplemental response to
                                                                          request for production in
                                                                          preparation of privilege
                                                                          log draft, organize and
                                                                          bate stamp documents
                                                                          (AW-KOLD000113 - AW-
                                                                          KOLD000116 and AW-
                                                                          KOLD000273-AW-
                                                                          KOLD000297)
05/13/2019   Tammy Kalasz     KY18K2448578-A                A104 / L140   Review, finalize              Invoiced   Std      0.50     0.50      $135.00    $67.50
                                                                          Westchester Fire
                                                                          Insurance Co's
                                                                          supplemental response to
                                                                          request for production
                                                                          and submit to court
05/13/2019   Jonathan Cohen   KY18K2448578-A                A104 / L320   Review document               Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                          production to Koldaire in
                                                                          response to its requests
                                                                          for production
05/13/2019   Jonathan Cohen   KY18K2448578-A                A103 / L310   Further review and            Invoiced   Std      0.60     0.60      $285.00   $171.00
                                                                          revision of responses to
                                                                          the requests to production
                                                                          to strengthen the privilege
                                                                          argument, poor project
                          Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 8 of 24

Date         User             Matter Number               Work Type     Description                 Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                    Status     Type
                                                                        description argument, and
                                                                        not likely to lead to
                                                                        admissible evidence
                                                                        argument
05/13/2019   Jonathan Cohen   KY18K2448578-A              A104 / L320   Review common interest      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                        doctrine in the revision
                                                                        process of the responses
                                                                        to requests for documents
05/13/2019   Jonathan Cohen   KY18K2448578-A              A104 / L320   Identify 14 emails and      Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                        documents to either
                                                                        produce to Koldaire or
                                                                        place on a privilege log
05/13/2019   Jonathan Cohen   KY18K2448578-A              A106 / L320   Prepare communication       Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                        to Mr. Popeil regarding
                                                                        revised objections to
                                                                        Koldaire's discovery
                                                                        requests with a focus on
                                                                        the underwriting file
05/13/2019   Jonathan Cohen   KY18K2448578-A              A104 / L320   Review trade secret         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                        statute in preparation of
                                                                        objection to the
                                                                        production of the
                                                                        underwriting file
05/13/2019   Jonathan Cohen   KY18K2448578-A              A103 / L320   Review Mr. Popeil's         Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                        communication with four
                                                                        attachments relating to
                                                                        document production to
                                                                        Koldaire
05/12/2019   Jonathan Cohen   KY18K2448578-A              A106 / L320   Telephone conference        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                        with Mr. Popeil regarding
                                                                        supplementing discovery
                                                                        to Koldaire
05/12/2019   Jonathan Cohen   KY18K2448578-A              A106 / L320   Exchange                    Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                        communications with Mr.
                                                                        Popiel regarding the
                                                                        revised objections and
                                                                        responses to the requests
                                                                        for production
05/10/2019   Jonathan Cohen   KY18K2448578-A              A103 / L310   Further review and          Invoiced   Std      1.20     1.20      $285.00   $342.00
                                                                        revision of the responses
                                                                        and objections to
                                                                        Koldaire's requests for
                                                                        production
05/10/2019   Jonathan Cohen   KY18K2448578-A              A107 / L320   Exchange                    Invoiced   Std      0.30     0.30      $285.00    $85.50
                          Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 9 of 24

Date         User             Matter Number               Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
                                                                        communications with
                                                                        opposing counsel
                                                                        regarding documents
                                                                        produced in response to
                                                                        RFPs
05/09/2019   Jonathan Cohen   KY18K2448578-A              A107 / L120   Telephone conference         Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                        with Mr. Popeil to discuss
                                                                        Koldaire's motion to
                                                                        compel
05/08/2019   Jonathan Cohen   KY18K2448578-A              A111 / L120   Receipt and review of        Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                        Koldaire document
                                                                        production in response to
                                                                        requests for production
05/08/2019   Jonathan Cohen   KY18K2448578-A              A111 / L310   Further review and           Invoiced   Std      1.20     1.20      $285.00   $342.00
                                                                        revision of the responses
                                                                        to the requests for
                                                                        production focusing on
                                                                        the inadequate
                                                                        description of project and
                                                                        the extreme overbreadth
                                                                        of every request (23)
05/08/2019   Jonathan Cohen   KY18K2448578-A              A103 / L310   Revise discovery             Invoiced   Std      1.70     1.70      $285.00   $484.50
                                                                        responses to satisfy
                                                                        plaintiff's objections
05/03/2019   Jonathan Cohen   KY18K2448578-A              A104 / L350   Evaluate whether to file     Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                        amended discovery
                                                                        responses or respond to
                                                                        the motion to compel
05/03/2019   Jonathan Cohen   KY18K2448578-A              A104 / L110   Determine the relationship   Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                        between the Hollywood
                                                                        Chiller and Broward
                                                                        County Emergency
                                                                        Control Center project for
                                                                        purpose of determining
                                                                        appropriateness of
                                                                        Koldaire's discovery
                                                                        requests
05/03/2019   Jonathan Cohen   KY18K2448578-A              A111 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                        with Broward County
                                                                        attorneys office regarding
                                                                        time to respond on the
                                                                        subpoena
05/01/2019   Jonathan Cohen   KY18K2448578-A              A107 / L350   Exchange                     Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                        communications with
                         Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 10 of 24

Date         User             Matter Number              Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                    Status     Type
                                                                       counsel regarding the
                                                                       Koldaire motion to compel
                                                                       and overcome objections
05/01/2019   Jonathan Cohen   KY18K2448578-A             A111 / L390   Exchange                     Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       counsel regarding the
                                                                       Broward County subpoena
                                                                       re-service
04/30/2019   Tammy Kalasz     KY18K2448578-A             A104 / L140   Receive and review           Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                       Koldaire's motion to
                                                                       compel
04/29/2019   Jonathan Cohen   KY18K2448578-A             A104 / L120   Determine whether a          Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                       motion to compel will be
                                                                       necessary to obtain any
                                                                       missing Koldiare
                                                                       document
04/28/2019   Jonathan Cohen   KY18K2448578-A             A104 / L320   Review responses to          Invoiced   Std      0.90     0.90      $285.00   $256.50
                                                                       interrogatories and
                                                                       requests for production to
                                                                       identify documents that
                                                                       should be in the
                                                                       production and parties to
                                                                       subpoena
04/23/2019   Tammy Kalasz     KY18K2448578-A             A104 / L140   Edit and finalize amended    Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                       subpoena duces tecum to
                                                                       Mayor Mark D Bogen,
                                                                       District 2
04/23/2019   Jonathan Cohen   KY18K2448578-A             A103 / L310   Review the Broward           Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       County subpoena for
                                                                       compliance after it was
                                                                       non-served
04/22/2019   Jonathan Cohen   KY18K2448578-A             A106 / L120   Prepare communication        Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       to Mr. Popeil regarding
                                                                       resolving document
                                                                       production issues
04/19/2019   Jonathan Cohen   KY18K2448578-A             A106 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Mr. Popeil to discuss



04/15/2019   Jonathan Cohen   KY18K2448578-A             A104 / L390   Review rules relating to     Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       service on a county in
                                                                       preparation of re-serving
                                                                       subpoena for records on
                                                                       Broward County
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 11 of 24

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
03/12/2019   Beatriz Carta      KY18K2448578-A               A108 / L110   Telephone conference           Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           with City of Hollywood
                                                                           Engineer in charge of
                                                                           contract regarding status
                                                                           of funds related to
                                                                           Pioneer
03/12/2019   Beatriz Carta      KY18K2448578-A               A111 / L110   Finalize letter to the City    Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           of Hollywood requesting
                                                                           that they hold contract
                                                                           funds related to Pioneer
03/11/2019   Beatriz Carta      KY18K2448578-A               A103 / L110   Draft letter to City of        Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Hollywood requesting that
                                                                           it hold funds for the
                                                                           benefit of surety pursuant
                                                                           to the indemnity
                                                                           agreement
02/25/2019   Jonathan Cohen     KY18K2448578-A               A111 / L120   Prepare communication          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           to Mr. Popeil updating him
                                                                           on the outcome of the
                                                                           motion to strike Plaintiff's
                                                                           motion to strike
                                                                           affirmative defenses
02/19/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Create index of Kolaire        Invoiced   Std      0.80     0.80      $125.00   $100.00
                                                                           documents produced in
                                                                           response to Westchester
                                                                           Fire Insurance Co's
                                                                           request for production
                                                                           and provide for attorney's
                                                                           review
02/14/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Review and finalize            Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                           Westchester Fire
                                                                           Insurance Co's response
                                                                           to Koldaire, Inc's first
                                                                           request to production by
                                                                           insertion of signature
                                                                           block and certificate of
                                                                           service and submit to
                                                                           court
02/14/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review email       Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           from judicial assistant to
                                                                           Judge Michael A
                                                                           Robinson, Mairale Dyson
                                                                           regarding courtesy copies
                                                                           of Westchester Fire
                                                                           Insurance Co's motion to
                        Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 12 of 24

Date         User           Matter Number               Work Type     Description                   Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                    Status     Type
                                                                      strike Koldaire Inc's
                                                                      affirmative defenses to be
                                                                      heard on 2/20/2019
02/14/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Receive and review status     Invoiced   Std      0.10     0.10      $135.00   $13.50
                                                                      from process server
                                                                      regarding service on
                                                                      Broward County
                                                                      Commission
02/13/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Draft and finalize            Invoiced   Std      0.10     0.10      $125.00   $12.50
                                                                      Westchester Fire
                                                                      Insurance Co's amended
                                                                      notice of motion hearing
                                                                      correcting time of hearing
                                                                      and submit to court
02/13/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Receive and review            Invoiced   Std      0.20     0.20      $125.00   $25.00
                                                                      documents in response to
                                                                      request for production (66
                                                                      docs)
02/07/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Receive and review email      Invoiced   Std      0.20     0.20      $135.00   $27.00
                                                                      from process server
                                                                      regarding the refusal of
                                                                      service on Broward
                                                                      County Commission and
                                                                      advised second request to
                                                                      attempt at an alternate
                                                                      division of Broward
                                                                      County Emergency
                                                                      Operation Center, records
                                                                      custodian
02/07/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Receive and review            Invoiced   Std      0.10     0.10      $135.00   $13.50
                                                                      Koldaire, Inc's request for
                                                                      copies of Westchester
                                                                      Fire Insurance Co's
                                                                      subooena duces tecum of
                                                                      non-party to Broward
                                                                      County
02/07/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Draft Westchester Fire        Invoiced   Std      0.10     0.10      $125.00   $12.50
                                                                      Insurance Co's notice of
                                                                      hearing on motion to
                                                                      strike Koldaire Inc's for
                                                                      2/20/2019 and submit to
                                                                      court
02/06/2019   Tammy Kalasz   KY18K2448578-A              A104 / L140   Receive and review            Invoiced   Std      0.10     0.10      $135.00   $13.50
                                                                      Koldaire, Inc's notice of
                                                                      hearing on their motion
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 13 of 24

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           for leave to seek striking
                                                                           affirmative defenses (out
                                                                           of time) scheduled for
                                                                           2/20/2019
02/06/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review            Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           Broward court's on-line
                                                                           confirmation of hearing
                                                                           for Westchester Fire
                                                                           Insurance Co's motion to
                                                                           strike Koldaire, Inc's
                                                                           affirmative defenses for
                                                                           2/20/2019
02/05/2019   Jonathan Cohen     KY18K2448578-A               A106 / L310   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Mr. Popeil regarding
                                                                           the proposed responses
                                                                           to the written discovery
02/05/2019   Jonathan Cohen     KY18K2448578-A               A106 / L310   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Mr. Popeil regarding the
                                                                           proposed responses to
                                                                           requests for production
02/05/2019   Jonathan Cohen     KY18K2448578-A               A106 / L110   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Mr. Popeil regarding
                                                                           update with the Daikin
                                                                           claim and request for
                                                                           Broward County
                                                                           documents as part of the
                                                                           Koldaire litigation
02/05/2019   Jonathan Cohen     KY18K2448578-A               A104 / L210   Review strategy in            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           responding to Plaintiff's
                                                                           motion for leave to strike
                                                                           affirmative defenses
02/05/2019   Beatriz Carta      KY18K2448578-A               A104 / L120   Review Court’s order          Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           regarding severance of co-
                                                                           defendant USFIC and
                                                                           Concrete works voluntary
                                                                           dismissal
02/04/2019   Tammy Kalasz       KY18K2448578-A               A101 / L140   Review court documents        Invoiced   Std      0.50     0.50      $135.00    $67.50
                                                                           and confirm no objections
                                                                           filed, process subpoena to
                                                                           non-party, Broward County
                                                                           for service
02/04/2019   Jonathan Cohen     KY18K2448578-A               A103 / L310   Review and revise             Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           responses to the Koldaire
                                                                           written requests for
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 14 of 24

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           production
01/28/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Review and finalize            Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                           Westchester Fire
                                                                           Insurance Co's motion to
                                                                           strike Koldaire's motion to
                                                                           strike affirmative
                                                                           defenses by insertion of
                                                                           signature block and
                                                                           certificate of service and
                                                                           submit to court
01/28/2019   Jonathan Cohen     KY18K2448578-A               A104 / L250   Review and revise              Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           Westchester's motion to
                                                                           strike Koldaire's motion to
                                                                           strike Westchester's
                                                                           affirmative defenses
01/28/2019   Beatriz Carta      KY18K2448578-A               A108 / L110   Telephone conference           Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           with Mr. Belony, trial
                                                                           counsel for Pioneer
                                                                           (previously) to confirm
                                                                           continued representation
                                                                           and status of the
                                                                           contracts with Broward
                                                                           County
01/25/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Draft Westchester Fire         Invoiced   Std      0.30     0.30      $125.00    $37.50
                                                                           Insurance Co's notice of
                                                                           intent to serve subpoena
                                                                           to Broward Cournty
01/25/2019   Beatriz Carta      KY18K2448578-A               A103 / L120   Research law regarding         Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           proper method to attack a
                                                                           motion to strike plaintiff's
                                                                           motion to strike
                                                                           Westchester's affirmative
                                                                           defenses (reviewed 7
                                                                           cases)
01/25/2019   Beatriz Carta      KY18K2448578-A               A103 / L110   Revise subpoena duces          Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           tecum without a
                                                                           deposition to Broward
                                                                           county to obtain records
                                                                           to determine effective
                                                                           date of bond and whether
                                                                           it was in effect at the time
                                                                           of the claim
01/25/2019   Beatriz Carta      KY18K2448578-A               A103 / L110   Draft email with               Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           attachments to Erigene
                                                                           regarding his
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 15 of 24

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           representation of the
                                                                           parties to determine
                                                                           whether we need to reach
                                                                           out to indemnitors directly
01/23/2019   Jonathan Cohen     KY18K2448578-A               A103 / L310   Review and revise              Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                           subpoena to Broward
                                                                           County for documents
                                                                           relating to the project and
                                                                           bonds
01/23/2019   Beatriz Carta      KY18K2448578-A               A108 / L110   Finalize claim letter, draft   Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           email and send to
                                                                           Concrete Works counsel
01/15/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review             Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           Koldaire, Inc's notice of
                                                                           serving first request for
                                                                           production
01/15/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review             Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           Koldaire, Inc's motion to
                                                                           strike
01/11/2019   Jonathan Cohen     KY18K2448578-A               A104 / L310   Develop strategy for           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           reviewing Koldaire's
                                                                           recently received
                                                                           discovery and plans for
                                                                           motions to compel, if
                                                                           necessary
01/10/2019   Jonathan Cohen     KY18K2448578-A               A102 / L120   Evaluate the limitations of    Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           enforcing document
                                                                           production under the
                                                                           public records act in order
                                                                           to obtain the documents
                                                                           we need to properly
                                                                           evaluate the claims being
                                                                           made
01/10/2019   Jonathan Cohen     KY18K2448578-A               A104 / L120   Consider issuing a             Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           subpoena to obtain
                                                                           documents not produced
                                                                           under the public records
                                                                           request in order to obtain
                                                                           the documents we need to
                                                                           properly evaluate the
                                                                           Koldaire claims
01/08/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review             Invoiced   Std      0.10     0.10      $125.00    $12.50
                                                                           Koldaire, Inc's certificate
                                                                           to court of verified
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 16 of 24

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           answers to interrogatories
01/08/2019   Tammy Kalasz       KY18K2448578-A               A104 / L140   Receive and review            Invoiced   Std      0.10     0.10      $125.00    $12.50
                                                                           Koldaire, Inc's certificate
                                                                           to court of verified
                                                                           answers to interrogatories
12/31/2018   Jonathan Cohen     KY18K2448578-A               A111 / L120   Review whether Broward        Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           County fulfilled both
                                                                           public record requests
12/19/2018   Beatriz Carta      KY18K2448578-A               A103 / L240   Draft notice to court of      Invoiced   Std      0.90     0.90      $260.00   $234.00
                                                                           ninety days expiring on
                                                                           Westchester motion for
                                                                           final default judgment
12/17/2018   Jonathan Cohen     KY18K2448578-A               A101 / L310   Formulate strategy for        Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           obtaining the missing
                                                                           Broward County
                                                                           documents through the
                                                                           public records act and by
                                                                           issuance of a subpoena
12/08/2018   Tammy Kalasz       KY18K2448578-A               A111 / L140   Receive and review            Invoiced   Std      0.10     0.10      $125.00    $12.50
                                                                           Koldaire's response to
                                                                           Westchester Fire
                                                                           Insurance Co's request to
                                                                           produce
12/05/2018   Beatriz Carta      KY18K2448578-A               A103 / L150   Continue to draft budget,     Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           and finalize
12/04/2018   Beatriz Carta      KY18K2448578-A               A103 / L150   Prepare budget                Invoiced   Std      1.50     1.50      $260.00   $390.00
11/30/2018   Jonathan Cohen     KY18K2448578-A               A106 / L120   Provide Mr. Popeil a case     Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           update on the status of
                                                                           the motion for default
                                                                           judgment and filing of a
                                                                           supplemental affidavit in
                                                                           support of pre-judgment
                                                                           interest
11/15/2018   Beatriz Carta      KY18K2448578-A               A107 / L120   Telephone call to             Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           Defendant's attorney
                                                                           Erigene Belony to follow
                                                                           up on prior emails from
                                                                           Jonathan Cohen regarding
                                                                           pending cases, and draft
                                                                           email to same regarding
                                                                           scheduling a time to
                                                                           discuss the pending
                                                                           cases and whether he is
                                                                           still representing Pioneer
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 17 of 24

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
11/12/2018   Jonathan Cohen     KY18K2448578-A               A104 / L310   Develop strategy for          Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           obtaining missing
                                                                           documents from Broward
                                                                           County
11/08/2018   Jonathan Cohen     KY18K2448578-A               A103 / L310   Review and revise             Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                           interrogatories to Koldaire
11/08/2018   Jonathan Cohen     KY18K2448578-A               A103 / L310   Review and revise             Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                           requests for production to
                                                                           Koldaire
10/25/2018   Jonathan Cohen     KY18K2448578-A               A101 / L310   Evaluate need for drafting    Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           statement of the case,
                                                                           factual issues list, legal
                                                                           issues list, exhibit list,
                                                                           witness list, chronology,
                                                                           and supplemented budget
                                                                           following filing of the
                                                                           answer
10/25/2018   Beatriz Carta      KY18K2448578-A               A103 / L310   Draft interrogatories to      Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           Koldaire
10/25/2018   Beatriz Carta      KY18K2448578-A               A103 / L310   Draft requests for            Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           production to Koldaire
10/23/2018   Beatriz Carta      KY18K2448578-A               A104 / L120   Review draft answer to        Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           make sure it comports
                                                                           with the fact that the
                                                                           client does not have a
                                                                           signed copy of the
                                                                           subcontract agreement
10/22/2018   Jonathan Cohen     KY18K2448578-A               A106 / L210   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications with Mr.
                                                                           Popeil regarding the
                                                                           answer and affirmative
                                                                           defenses
10/22/2018   Tammy Kalasz       KY18K2448578-A               A104 / L210   Review and finalize           Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           Westchester's answer and
                                                                           affirmative defenses by
                                                                           insertion of certificate of
                                                                           service and signature
                                                                           block
10/22/2018   Jonathan Cohen     KY18K2448578-A               A103 / L210   Review and revise answer      Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           and affirmative defenses
10/22/2018   Beatriz Carta      KY18K2448578-A               A103 / L210   Draft answer and              Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           affirmative defenses on
                                                                           behalf of Westchester for
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 18 of 24

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           filing
10/22/2018   Beatriz Carta      KY18K2448578-A               A108 / L160   Draft email to principal’s     Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           counsel regarding
                                                                           scheduling a settlement
                                                                           telephone conference
10/22/2018   Beatriz Carta      KY18K2448578-A               A104 / L410   Review documents in the        Invoiced   Std      0.90     0.90      $260.00   $234.00
                                                                           file to determine which
                                                                           witnesses should be listed
                                                                           on exhibit lists to prepare
                                                                           the case for trial
10/22/2018   Beatriz Carta      KY18K2448578-A               A104 / L120   Analyze pleadings in the       Invoiced   Std      2.20     2.20      $260.00   $572.00
                                                                           file, documents produced
                                                                           to date, to determine
                                                                           outstanding issues, and
                                                                           create a litigation plan for
                                                                           the matter
10/12/2018   Tammy Kalasz       KY18K2448578-A               A104 / L190   Receive and review             Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           agreed order on
                                                                           defendant's motion to
                                                                           dismiss and/or motion for
                                                                           more definite statement
10/11/2018   Lisa Rivera        KY18K2448578-A               A104 / L120   Strategize on proceeding       Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           with the motion to
                                                                           dismiss or just filing an
                                                                           agreed order on same and
                                                                           seeking an extended
                                                                           response deadline to
                                                                           further investigate
                                                                           whether client is the
                                                                           properly named surety
10/09/2018   Jonathan Cohen     KY18K2448578-A               A104 / L210   Explore whether we             Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           should proceed with the
                                                                           motion to dismiss or
                                                                           agree to respond based
                                                                           on strength of our position
10/08/2018   Jonathan Cohen     KY18K2448578-A               A104 / L120   Review strategy for the        Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                           motion to dismiss hearing
                                                                           including whether an
                                                                           agreed order will be
                                                                           possible
10/08/2018   Lisa Rivera        KY18K2448578-A               A103 / L250   Draft proposed order on        Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           motion to dismiss and/or
                                                                           motion for more definite
                                                                           statement to submit to
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 19 of 24

Date         User               Matter Number                Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
                                                                           the Judge pre-hearing as
                                                                           required
10/08/2018   Lisa Rivera        KY18K2448578-A               A107 / L190   Phone call to opposing          Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           counsel to ensure they
                                                                           mailed all required pre-
                                                                           hearing documents to
                                                                           chambers in a timely
                                                                           fashion
10/02/2018   Lisa Rivera        KY18K2448578-A               A104 / L190   Follow-up on status of          Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           public records documents
                                                                           request to adequately
                                                                           prepare for motion to
                                                                           dismiss hearing
09/18/2018   Lisa Rivera        KY18K2448578-A               A107 / L240   Coordinate hearing dates        Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           with opposing counsel on
                                                                           motion to dismiss and/or
                                                                           motion for more definite
                                                                           statement
09/14/2018   Jonathan Cohen     KY18K2448578-A               A106 / L240   Prepare communication           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           to Mr. Popeil explaining
                                                                           basis for the motion to
                                                                           dismiss
09/14/2018   Lisa Rivera        KY18K2448578-A               A103 / L240   Finalize motion to dismiss      Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           per Jonathan's
                                                                           suggestions to send to
                                                                           client for final review prior
                                                                           to filing
09/14/2018   Jonathan Cohen     KY18K2448578-A               A106 / L240   Receipt and review of           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           communication from Mr.
                                                                           Popeil approving the filing
                                                                           of the motion to dismiss
09/14/2018   Jonathan Cohen     KY18K2448578-A               A104 / L250   Review and revise motion        Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           to dismiss argument
                                                                           regarding failure to attach
                                                                           pertinent documents
09/12/2018   Lisa Rivera        KY18K2448578-A               A103 / L120   Review motion to dismiss        Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           as drafted to determine
                                                                           strategy with respect to
                                                                           still outstanding public
                                                                           records requests
09/05/2018   Beatriz Carta      KY18K2448578-A               A103 / L320   Review and finalize Public      Invoiced   Std      0.25     0.30      $260.00    $78.00
                                                                           Records letters to send
                                                                           out to obtain additional
                                                                           information related to the
                           Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 20 of 24

Date         User             Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                      Status     Type
                                                                         Hollywood Library Project
                                                                         and the EMS Center
                                                                         project to determine
                                                                         whether bond was in
                                                                         effect at the time the
                                                                         claims were filed
09/03/2018   Tammy Kalasz     KY18K2448578-A               A104 / L190   Receive and review           Invoiced   Std      0.10     0.10      $135.00   $13.50
                                                                         executed agreed order on
                                                                         Westchester's motion for
                                                                         extension of time to
                                                                         respond to the complaint
08/31/2018   Jonathan Cohen   KY18K2448578-A               A104 / L210   Evaluate whether the         Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                         Koldaire bond belongs
                                                                         under the US Fire
                                                                         Insurance Bond and not
                                                                         Westchester
08/31/2018   Jonathan Cohen   KY18K2448578-A               A106 / L210   Prepare communication        Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                         to Mr. Popeil updating him
                                                                         on the decision to seek an
                                                                         extension to file a
                                                                         response to Koldaire's
                                                                         complaint and the
                                                                         reasoning
08/31/2018   Lisa Rivera      KY18K2448578-A               A103 / L430   Draft agreed order for       Invoiced   Std      0.20     0.20      $260.00   $52.00
                                                                         review by Koldaire's
                                                                         counsel and make
                                                                         requested edits to
                                                                         response deadline
08/31/2018   Tammy Kalasz     KY18K2448578-A               A103 / L190   Draft within the Broward     Invoiced   Std      0.30     0.30      $135.00   $40.50
                                                                         CMC system division 13
                                                                         for Judge Robinson, the
                                                                         online agreed order for
                                                                         extension of time to
                                                                         respond to the complaint
08/31/2018   Tammy Kalasz     KY18K2448578-A               A103 / L190   Finalize Westchester's       Invoiced   Std      0.30     0.30      $135.00   $40.50
                                                                         motion for enlargement of
                                                                         time to respond to the
                                                                         complaint by insertion of
                                                                         signature block and
                                                                         certificate of service and
                                                                         submit to the court
08/31/2018   Lisa Rivera      KY18K2448578-A               A107 / L190   Phone call and follow-up     Invoiced   Std      0.20     0.20      $260.00   $52.00
                                                                         email to counsel for
                                                                         Koldaire to request
                                                                         agreement on the motion
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 21 of 24

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           for enlargement of time
08/31/2018   Lisa Rivera        KY18K2448578-A               A103 / L430   Draft motion for              Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           enlargement of time to
                                                                           respond to complaint to
                                                                           further research whether
                                                                           bond is applicable to the
                                                                           claim
08/31/2018   Jonathan Cohen     KY18K2448578-A               A103 / L240   Review and revise the         Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                           grounds for the motion to
                                                                           dismiss
08/29/2018   Lisa Rivera        KY18K2448578-A               A102 / L190   Research relevant rules of    Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           procedure, florida statutes
                                                                           and case law on
                                                                           requirement of attaching
                                                                           documents to payment
                                                                           bond claim in support of
                                                                           motion to dismiss and/or
                                                                           motion for more definitive
                                                                           statement
08/29/2018   Lisa Rivera        KY18K2448578-A               A103 / L240   Draft motion to dismiss       Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           and/or motion for more
                                                                           definitive statement based
                                                                           on failure to attach
                                                                           invoicing and/or
                                                                           accounting records
08/29/2018   Lisa Rivera        KY18K2448578-A               A104 / L190   Review complaint for          Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           claim on payment bond
                                                                           and attachments thereto
                                                                           to determine the
                                                                           appropriate responsive
                                                                           pleading
08/29/2018   Jonathan Cohen     KY18K2448578-A               A104 / L120   Evaluate whether to           Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           prepare a motion to
                                                                           dismiss the Koldaire
                                                                           complaint
08/29/2018   Tammy Kalasz       KY18K2448578-A               A103 / L110   Prepare correspondence        Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                           to Broward Public Records
                                                                           Department for second
                                                                           records request for
                                                                           communications speaking
                                                                           to the new bond for the
                                                                           Hollywood Library project
08/27/2018   Beatriz Carta      KY18K2448578-A               A103 / L110   Make edits to public          Invoiced   Std      0.25     0.30      $260.00    $78.00
                                                                           records request to
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 22 of 24

Date         User               Matter Number                Work Type     Description                 Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                       Status     Type
                                                                           Broward County regarding
                                                                           additional documents
                                                                           related to Koldaire claim
                                                                           to determine whether the
                                                                           bond was in effect at the
                                                                           time the services were
                                                                           rendered
08/25/2018   Jonathan Cohen     KY18K2448578-A               A104 / L120   Identify missing            Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           documents from the first
                                                                           public records request to
                                                                           form basis for
                                                                           supplemental request
08/24/2018   Tammy Kalasz       KY18K2448578-A               A104 / L190   Receive and review return   Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           of service on summons
                                                                           returned served
08/23/2018   Jonathan Cohen     KY18K2448578-A               A103 / L120   Review and revise the       Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           notes from the Claudja
                                                                           Henry (Broward County)
                                                                           telephone conference
                                                                           discussing the Hollywood
                                                                           Project for purpose of
                                                                           updating Mr. Popeil
08/22/2018   Beatriz Carta      KY18K2448578-A               A108 / L110   Conference with Mr. Ulloa   Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           from Broward county
                                                                           regarding public records
                                                                           request and contract
                                                                           amounts and draft memo
                                                                           to file
08/22/2018   Beatriz Carta      KY18K2448578-A               A103 / L110   Draft follow up Public      Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Records request and
                                                                           review documents
                                                                           produced by the County to
                                                                           request missing
                                                                           documents
08/22/2018   Beatriz Carta      KY18K2448578-A               A103 / L390   Draft Public Records        Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           request for bond and
                                                                           contracts for Hollywood
                                                                           project and Koldaire
                                                                           documents

08/22/2018   Beatriz Carta      KY18K2448578-A               A104 / L190   Review documents in the     Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           file and include them in
                                                                           chronology and player
                                                                           chart
                             Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 23 of 24

Date         User               Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
08/22/2018   Beatriz Carta      KY18K2448578-A               A104 / L110   Telephone conference         Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           with Freddy Ulloa at
                                                                           Broward county regarding
                                                                           Hollywood Library project
                                                                           and draft memorandum to
                                                                           file and to JPC
08/22/2018   Beatriz Carta      KY18K2448578-A               A108 / L110   Call Broward County to       Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           speak with Claudja Henry
                                                                           and obtain email and
                                                                           information to follow up
                                                                           with public records
                                                                           request as well as inquire
                                                                           about contract amounts
                                                                           and
                                                                           draft note to file
08/22/2018   Jonathan Cohen     KY18K2448578-A               A104 / L120   Evaluate strategy on         Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           issuing second records
                                                                           request to Broward
                                                                           County for
                                                                           communications
                                                                           regarding to the new bond
                                                                           for the Hollywood Library
                                                                           project
08/21/2018   Jonathan Cohen     KY18K2448578-A               A104 / L120   Evaluate possibility that    Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           Hollywood Library project
                                                                           arose after the $1.5
                                                                           million bond was
                                                                           exceeded
08/20/2018   Tammy Kalasz       KY18K2448578-A               A104 / L190   Receive and review notice    Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           of appearance
08/20/2018   Beatriz Carta      KY18K2448578-A               A104 / L210   Review file to begin         Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           preparing response and
                                                                           Begin drafting chronology
                                                                           in Koldaire to prepare
                                                                           case for trial
08/15/2018   Jonathan Cohen     KY18K2448578-A               A106 / L190   Receive and review           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           correspondence from
                                                                           Derek Popeil regarding
                                                                           new lawsuit and attached
                                                                           service package and
                                                                           complaint documents for
                                                                           review
08/15/2018   Beatriz Carta      KY18K2448578-A               A104 / L110   Begin review documents       Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           from provided by Pioneer
                                                                           regarding Daiken file -
               Case 0:18-cv-61513-JEM Document 25-4 Entered on FLSD Docket 08/28/2019 Page 24 of 24

Date    User      Matter Number                Work Type   Description                  Invoice   Entry   Actual   Billable   Rate      Total
                                                                                        Status    Type
                                                           emails to work up case for
                                                           litigation and discovery
                                                           and determine relevant
                                                           issues in the case
Total                                                                                                      73.6     73.7             $18821.5
